Title: Report of the Committee on Proposals for Boston’s Conduct under the Port Act., 18 May 1774
From: Adams, John,Adams, Samuel,Rowe, John,Boylston, Thomas,Phillips, William,Warren, Joseph,Quincy, Josiah,Cushing, Thomas,Inches, Henderson,Molineux, William,Appleton, Nathaniel,Boston Town Meeting
To: 


      
      18 May 1774. Report of the Committee on Proposals for Boston’s conduct under the Port Act. No Dft found. printed: Boston Record Commissioners, 18th ReportCity of Boston, Record Commissioners, Reports, Boston, 1876–1909; 39 vols., p. 175. Prepared by a committee appointed 13 May composed of Samuel Adams, John Rowe, Thomas Boylston, William Phillips, Joseph Warren, John Adams, Josiah Quincy, Thomas Cushing, Henderson Inches, William Molineux, and Nathaniel Appleton.
      “The Committee appointed on Fryday last to receive Proposals &c Report verbally that they had received several Proposals and plans, which appeared to them very likely to promote the Ease of those Inhabitants who may be brought into Distress by the Operation of the detested Port-Bill but that not having had time to digest those Plans, they asked Leave to set again, and report at the Adjournment, when having heard from the other Colonies, they will be better able to make said Report.”
      
      
      
      Not satisfied, the town requested that Cushing be asked to appear “with Part of a written Report,” but when he came, he said that he had not written anything.
     